10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 1 of 24

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) No. CR 19-CR-00382 EJD
Plaintiff, )
) .
v. ) FINAL JURY INSTRUCTIONS
JUAN ROCHA, ) -
a/k/a Pablo Anthony Nunez, . )
)
Defendant. )
)

 

 

 

 

 
   

EDWARD J. DAVILA
UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF CALIFORNIA

 

 
10

li

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 2 of 24

JURY INSTRUCTION NO. 1
DUTIES OF JURY TO FIND FACTS AND FOLLOW THE LAW

Members of the jury, now that you have heard all the evidence, it is my duty to instruct
you on the law that applies to this case. A copy of these instructions will be available in the jury
room for you to consult.

It is your duty to weigh and to evaluate all the evidence received in the case and, in that
process, to decide the facts. It is also your duty to apply the law as I give it to you to the facts as
you find them, whether you agree with the law or not. You must decide the case solely on the
evidence and the law. Do not allow personal likes or dislikes, sympathy, prejudice, fear, or
public opinion to influence you. You should also not be influenced by any person’s race, color,
religion, national ancestry, or gender, sexual orientation, profession, occupation, celebrity,
economic circumstances, or position in life or in the community. You will recall that you took
an oath promising to do so at the beginning of the case.

You must follow all these instructions and not single out some and ignore others; they are
all important. Please do not read into these instructions or into anything I may have said or done

any suggestion as to what verdict you should return—that is a matter entirely up to you.

 

 
10

Hl

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

23

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 3 of 24

JURY INSTRUCTION NO. 2
STIPULATED TESTIMONY

The parties have agreed what D.M.’s testimony would be if called as a witness. You should

consider that testimony in the same way as if it had been given here in court.

 

 
10

li

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 4 of 24

JURY INSTRUCTION NO. 3
STIPULATIONS OF FACT

The parties have agreed to certain facts that have been stated to you. Those facts are now

conclusively established.

 

 
10
WW
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 5 of 24

JURY INSTRUCTION NO. 4
FOREIGN LANGUAGE TESTIMONY

‘You have heard testimony of a witness who testified in the Spanish language. Witnesses who do
not speak English or are more proficient in another language testify through an official court interpreter.
Although some of you may know the Spanish language, it is important that all jurors consider the same
evidence. Therefore, you must accept the interpreter’s translation of the witness’s testimony. You must

disregard any different meaning.

 

 
10

il

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 6 of 24

JURY INSTRUCTION NO. 5
FALSE STATEMENT IN AN APPLICATION FOR A PASSPORT
(18 U.S.C. § 1542) |

The defendant is charged in Count One of the indictment with making a false statement in
an application for a United States passport in violation of Section 1542 of Title 18 of the United
States Code. In order for the defendant to be found guilty of that charge, the government must

prove each of the following elements beyond a reasonable doubt:

First, that on or about January 4, 2016, the defendant made a false statement in an

application for a United States passport;

Second, that the defendant made that false statement with the intent to secure the issuance

of a passport for his or her own use, or for the use of another; and
Third, that the defendant acted knowingly and willfully.
To act knowingly and willfully means to act deliberately and with knowledge and not in a way

that is merely careless, negligent, or inadvertent. Thus, to satisfy this element, the government must

prove that the defendant intentionally made the false statement knowing that it was false.

 

 
“10
11
12
B
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 7 of 24

JURY INSTRUCTION NO. 6
MR. ROCHA/NUNEZ’S THEORY OF DEFENSE INSTRUCTION

Mr. Rocha/Nufiez contends that he is not guilty of making a false statement on a passport
application, because the government has not proved all of the elements beyond a reasonable doubt.
Specifically, Mr. Rocha/Nufiez contends that the government has not proven that he provided
information in the 2016 passport application that he knew was false. Based on Mr. Rocha/Nufiez’s”
demeanor, and his history of using the name Pablo Anthony Nufiez, and the social security number

ending in -4412, he did not know the information he provided was actually false.

 

 
10

11

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

at

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 8 of 24

JURY INSTRUCTION NO. 7
CHARGE AGAINST DEFENDANT NOT EVIDENCE PRESUMPTION OF
INNOCENCE BURDEN OF PROOF

The indictment is not evidence. The defendant has pleaded not guilty to the charge. The
defendant is presumed to be innocent unless and until the government proves the defendant guilty
beyond a reasonable doubt. In addition, the defendant does not have to testify or present any evidence to
prove innocence. The government has the burden of proving every clement of the charge beyond a

reasonable doubt.

 

 
10

“Ui

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 9 of 24

JURY INSTRUCTION NO. 8
DEFENDANT’S DECISION NOT TO TESTIFY

A defendant in a criminal case has a constitutional right not to testify. In arriving at your verdict,

the law prohibits you from considering in any manner that the defendant did not testify.

 

 
10
1
12
13
14
5
“16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 10 of 24

JURY INSTRUCTION NO. 9
REASONABLE DOUBT DEFINED

Proof beyond a reasonable doubt is proof that leaves you firmly convinced the defendant is
guilty. It is not required that the government prove guilt beyond all possible doubt.

A reasonable doubt is a doubt based upon reason and common sense and is not based purely on
speculation. It may arise from a careful and impartial consideration of all the evidence, or from lack of.
evidence.

If after a careful and impartial consideration of all the evidence, you are not convinced beyond a
reagovable doubt that the defendant is guilty, it is your duty to find the defendant not guilty. On the
other hand, if after a careful and impartial consideration of all the evidence, you are convinced beyond a

reasonable doubt that the defendant is guilty, it is your duty to find the defendant guilty.

10

 

 
10

il

12

13

14

15

16

V7

18

19

20

al

22

23

24

25

26

27

28

 

 

(1)
(2)
(3)

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 11 of 24

JURY INSTRUCTION NO. 10
WHAT IS EVIDENCE

The evidence you are to consider in deciding what the facts are consists of:
the sworn testimony of any witness; and

the exhibits received in evidence; and

. any facts to which the parties have agreed.

il

 

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 12 of 24

JURY INSTRUCTION NO. 11
WHAT IS NOT EVIDENCE

In reaching your verdict you'may consider only the testimony and exhibits received in evidence.
The following things are not evidence and you may not consider them in deciding what the facts are:

1. Questions, statements, objections, and arguments by the lawyers are not evidence. The
lawyers are not witnesses. Although you must consider a lawyer’s questions to understand the answers
of a witness, the lawyer’s questions are not evidence. Similarly, what the lawyers have said in their
opening statements, closing arguments and at other times is intended to help you interpret the evidence,
but it is not evidence. If the facts as you remember them differ from the way the lawyers state them,
your memory of them controls.

2. Any testimony that I have excluded, stricken, or instructed you to disregard is not evidence.
In addition, some evidence was received only for a limited purpose; when IJ have instructed you to
consider certain evidence in a limited way, you must do so. |

3. Anything you may have seen or heard when the court was not in session is not evidence. You

are to decide the case solely on the evidence received at the trial.

42

 

 

 
10
lt
12
13
14
15
16
V7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 13 of 24

JURY INSTRUCTION NO. 12
DIRECT AND CIRCUMSTANTIAL EVIDENCE

Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as
testimony by a witness about what that witness personally saw or heard or did. Circumstantial evidence
is indirect evidence, that is, it is proof of one or more facts from which you can find another fact.

You are to consider both direct and circumstantial evidence. Either can be used to prove any fact. The
law makes no distinction between the weight to be given to either direct or circumstantial evidence. It is

for you to decide how much weight to give to any evidence.

13

 

 

 
10
lt
12
B
14
15
16
17

18

20
21
22
23
24
25
26
27

28

19

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 14 of 24

JURY INSTRUCTION NO. 13
CREDIBILITY OF WITNESSES

In deciding the facts in this case, you may have to decide which testimony to believe and which

testimony not to believe. You may believe everything a witness says, or part of it, or none of it.

In considering the testimony of any witness, you may take into account:

(1)
2)
(3)
(4)
(5)
6)
(7)
(8)

the witness’s opportunity and ability to see or hear or know the things testified to,
the witness’s memory;

the witness’s manner while testifying;

the witness’s interest in the outcome of the case, if any;

the witness’s bias or prejudice, if any;

whether other evidence contradicted the witness’s testimony; |

the reasonableness of the witness’s testimony in light of all the evidence; and

any other factors that bear on believability..

The weight of the evidence as to a fact does not necessarily depend on the number of witnesses

who testify. What is important is how believable the witnesses were, and how much weight you think’

their testimony deserves.

14

 

 

 
10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 15 of 24

JURY INSTRUCTION NO. 14
ACTIVITIES NOT CHARGED

You are here only to determine whether the defendant is guilty or not guilty of the charge in the

indictment. The defendant is not on trial for any conduct or offense not charged in the indictment.

15

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 16 of 24

JURY INSTRUCTION NO. 15
ON OR ABOUT--DEFINED

The indictment charges that the offenses alleged was committed "on or about" a certain date.
Although it is necessary for the government to prove beyond a reasonable doubt that the offense was
committed on a date reasonably near the date alleged in the indictment, it is not necessary for the

government to prove that the offenses were committed precisely on the date charged.

16

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 17 of 24

JURY INSTRUCTION NO. 16
STATEMENTS BY DEFENDANT

You have heard testimony that the defendant made a statement. It is for you to decide (1)
whether the defendant made the statement, and (2) if so, how much weight to give to it. In making those
decisions, you should consider all the evidence about the statement, including the circumstances under

which the defendant may have made it.

17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 18 of 24

JURY INSTRUCTION NO. 17
IKNOWINGLY

An act is done knowingly if the defendant is aware of the act and does not act through ignorance,
mistake, or accident. The government is not required to prove that the defendant knew that his acts or
omissions were unlawful. You may consider evidence of the defendant’s words, acts, or omissions,

along with all the other evidence, in deciding whether the defendant acted knowingly.

18

 

 

 
10

1

12

3

i4

15

16

7

~ 18

19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 19 of 24

JURY INSTRUCTION NO. 18
DUTY TO DELIBERATE

When you begin your deliberations, elect one member of the jury as your foreperson who will
preside over the deliberations and speak for you here in court.

You will then discuss the case with your fellow jurors to reach agreement if you can do so. Your
verdict, whether guilty or not guilty, must be unanimous.

Each of you must decide the case for yourself, but you should do so only after you have
considered all the evidence, discussed it fully with the other jurors, and listened to the views of your
fellow jurors.

Do not be afraid to change your opinion if the discussion persuades you that you should. But do
not come to a decision simply because other jurors think it is right.

It is important that you attempt to reach a unanimous verdict but, of course, only if each of you
can do so after having made your own conscientious decision. Do not change an honest belief about the

weight and effect of the evidence simply to reach a verdict.

19

 

 
10
lh
12
13
i
15
16
17
18
9
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 20 of 24

JURY INSTRUCTION NO. 19
CONSIDERATION OF EVIDENCE — CONDUCT OF THE JURY

Because you must base your verdict only on the evidence received in the case and on these
instructions, I remind you that you must not be exposed to any other information about the case or to the
issues it involves. Except for discussing the case with your fellow jurors during your deliberations:

Do not communicate with anyone in any way and do not let anyone else communicate with you in any
way about the merits of the case or anything to do with it. This includes discussing the case in person,
in writing, by phone or electronic means, via email, text messaging, or any Internet chat room, blog,
website or other feature. This applies to communicating with your family members, your employer, the
media or press, and the people involved in the trial. If you are asked or approached in any way about
your jury service or anything about this case, you must respond that you have been ordered not to
discuss the matter and to report the contact to the court.

Do not read, watch, or listen to any news or media accounts or commentary about the case or
anything to do with it; do not do any research, such as consulting dictionaries, searching the Internet or
using other reference materials; and do not make any investigation or in any other way try to learn about
the case on your own.

The law requires these restrictions to ensure the parties have a fair trial based on the same
evidence that each party has had an opportunity to address. A juror who violates these restrictions
jeopardizes the fairness of these proceedings, and a mistrial could result that would require the entire
trial process to start over. If any juror is exposed to any outside information, please notify the court

immediately.

20

 

 

 
10

Ht

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

. Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 21 of 24

JURY INSTRUCTION NO. 20
USE OF NOTES

Some of you have taken notes during the trial. Whether or not you took notes, you should rely
on your own memory of what was said. Notes are only to assist your memory. You should not be

overly influenced by your notes or those of your fellow jurors.

21

 

 
10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 22 of 24

JURY INSTRUCTION NO. 21
JURY CONSIDERATION OF PUNISHMENT

The punishment provided by law for this crime is for the court to decide. You may not consider
punishment in deciding whether the government has proved its case against the defendant beyond a

reasonable doubt.

22

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 23 of 24

JURY INSTRUCTION NO. 22
COMMUNICATION WITH COURT

If it becomes necessary during your deliberations to communicate with me, you may send a note
through the clerk, signed by any one or more of you. No member of the jury should ever attempt to
communicate with me except by a signed writing, and I will respond to the jury concerning the case only
in writing or here in open court. If you send out a question, { will consult with the lawyers before
answering it, which may take some time. You may continue your deliberations while waiting for the
answer to any question. Remember that you are not to tell anyone- including me- how the jury stands,
numerically or otherwise, on any question submitted to you, including the question of the guilt of the

defendant, until after you have reached a unanimous verdict or have been discharged.

23

 

 
10
il
12
13
i4
i5
16
7
18
19
20
21
22
23
o
25
26
27

28

 

 

Case 5:19-cr-00382-EJD Document 109 Filed 03/16/21 Page 24 of 24

JURY INSTRUCTION NO. 23
VERDICT FORM

A verdict form has been prepared for you. After you have reached unanimous agreement on a
verdict, your foreperson should complete the verdict form according to your deliberations, sign and date

it, and advise the clerk that you are ready to return to the courtroom.

24

 

 
